Filed 9/1/16 Bilyeu v. State Farm General Ins. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


DOUGLAS BILYEU et al.,                                               B262117

         Plaintiffs and Appellants,                                  (Los Angeles County
                                                                     Super. Ct. No. BC492435)
         v.

STATE FARM GENERAL INSURANCE
COMPANY,

         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of Los Angeles County.
Ernest M. Hiroshige, Judge. Affirmed.

         Doumanian & Associates, Nancy P. Doumanian, for Plaintiffs and Appellants.

         LHB Pacific Law Partners, Clarke B. Holland, Brendan J. Fogarty and Jenny
J. Chu, for Defendant and Respondent.




                                                       ******
       A homeowner struck his neighbor in the face, knocking him to the ground,
breaking one of his ribs and causing a traumatic brain injury that resulted in permanent
brain damage. The homeowner claimed he was acting in self-defense, but two juries—
one criminal and one civil—rejected this defense. The homeowner’s insurer agreed to
defend him in the civil suit brought by the neighbor, but ultimately refused to indemnify
him for the $6.3 million verdict. The homeowner assigned his rights against the insurer
to the injured neighbor, who then sued the insurer for breach of the duty to indemnify, for
bad faith denial of coverage, and for relief as a judgment creditor. The trial court granted
summary judgment for the insurer. This was correct, and we affirm.
                    FACTS AND PROCEDURAL BACKGROUND
       We have had to reconstruct what happened in this case with no help from
appellants’ counsel, who supports 12 pages of facts in her opening brief with a single,
bulk citation to over 1,100 pages of record. This is a gross violation of the California
Rules of Court, which require specific citations to the record rather than a single, useless
cite that effectively says, “See Record.” (See Cal. Rules of Court, rule 8.204(a)(1)(C).)
What is more, this is not counsel’s first such transgression.1 Although we are empowered
to strike appellants’ entire brief on this basis (Cal. Rules of Court, rule 8.276(a)(4);
City of Lincoln v. Barringer (2002) 102 Cal. App. 4th 1211, 1237, 1240), we will not
penalize appellants for the intransigence of their attorney and will proceed to hear the
merits of the appeal.




1      By our count, it is her ninth within the Second Appellate District alone. (See Baez
v. Burbank Unified Sch. Dist. (Jan. 25, 2016, B254852) [nonpub. opn.]; Baez v. Burbank
Unified Sch. Dist. (May 7, 2012, B219581) [nonpub. opn.]; Bilyeu v. Cowgill (July 20,
2011, B213939) [nonpub. opn.]; Baez v. Superior Court (Dec. 22, 2008, B208294)
[nonpub. opn.]; Mnaskanian v. 21st Century Ins. (Dec. 21, 2007, B191052) [nonpub.
opn.]; Kostic v. Trammell Crow Co. (Apr. 17, 2003, B155208) [nonpub. opn.]; Simpkins
v. New Century Volkswagen (Nov. 25, 2002, B151536) [nonpub. opn.]; Harding v. Butts
(Dec. 17, 2002, B145104) [nonpub. opn.].)

                                               2
I.     Facts
       A.      Incident
       In 2006, William Cowgill (Cowgill) lived next door to plaintiff Douglas Bilyeu
(Bilyeu), and their homes shared a driveway. One evening, Bilyeu chased Cowgill’s dog
with a wheeled trash can, threatened to kill the dog, and “charged” at Cowgill and his
infant daughter with the trash can while swinging a wine bottle. It is undisputed that, as
Bilyeu approached, Cowgill struck or punched Bilyeu in the face. Bilyeu suffered broken
ribs and a traumatic brain injury that continues to impact his speech, language and
memory.
       B.      Cowgill’s insurance coverage
       At the time of the incident, Cowgill had a homeowner’s insurance policy with
defendant State Farm General Insurance Company (State Farm). The policy provided for
third-party liability coverage (that is, claims for injuries to third parties) of $100,000 and
third-party medical payments of $1,000. Two provisions of the policy are pertinent here.
Coverage L obligated State Farm to provide a legal defense to Cowgill and to indemnify
him “up to [the] limit of liability for the damages for which the insured is legally liable”
“[i]f a . . . suit is brought against an insured for damages because of bodily injury or
property damage . . . caused by an occurrence.” (Italics added). The policy defined an
“occurrence” as “an accident, including exposure to conditions, which results
in . . . bodily injury.” (Italics added.) Coverage M obligated State Farm to pay “the
necessary medical expenses incurred or medically ascertained within three years from the
date of an accident causing bodily injury,” but the policy separately noted that any such
payment was “not an admission of liability.” (Italics added). The policy went on to
exclude from Coverage L and Coverage M any “bodily injury . . . which is either
expected or intended by the insured; or . . . which is the result of willful and malicious
acts of the insured.”
       Within days of the incident, Cowgill notified State Farm of the incident, reporting
that Bilyeu was the aggressor and that Cowgill had “struck [him] in the face, knocking

                                               3
him to the ground, in defense of myself and my infant child.” State Farm responded with
a letter in which it “specifically reserve[d] its right to deny defense or indemnity” because
there “may be a question whether [State Farm] is obligated to defend or indemnify” given
the policy’s limitation of coverage to “occurrence[s]” that are “accident[al]” and the
policy’s exclusion of “willful and malicious” conduct.
       C.     Cowgill’s criminal conviction arising out of the incident
       Based on the incident, local prosecutors charged Cowgill with the crimes of
battery with serious bodily injury (in violation of Penal Code section 243, subdivision
(d)) and with assault by means likely to cause great bodily injury (in violation of Penal
Code section 245, subdivision (a)(1).) Consistent with his initial statement to police that
he struck Bilyeu in self-defense and/or in defense of his daughter, the judge instructed the
jury that they could convict Cowgill only if they found that he acted “willfully and
unlawfully,” which required the jury to find that Cowgill had acted “willingly or on
purpose” and “not . . . in self-defense or in defense of someone else.” The jury convicted
Cowgill on both counts, rejecting his claims of self-defense and defense of another.
       His convictions were affirmed on appeal.2 As relevant here, the Court of Appeal
specifically concluded that “[t]here was substantial evidence from which the jury could
reasonably infer that Cowgill’s claim of [self-defense and defense of another] was false.
The evidence showed extensive injuries to Bilyeu: a broken nose, a black left eye, a skull
fracture on the left side of his head, abrasions on the right side of his forehead, abrasions
to his neck, and broken ribs on his right side. A jury would have to suspend disbelief to
conclude these injuries were caused by a single blow . . . and ensuing fall.” (People
v. Cowgill (May 21, 2009, B203341) [nonpub. opn.].)
       D.     Civil lawsuit against Cowgill




2      The appellate court overturned the jury’s finding that Cowgill caused Bilyeu to be
put in a coma, which was a sentencing enhancement under Penal Code section 12022.7,
subdivision (b).

                                              4
       Bilyeu asked State Farm to pay him the policy limits under Cowgill’s policy.
State Farm issued Bilyeu a check for $1,000 for medical expenses with the proviso that
“[p]ayments made under the medical payments coverage [of Coverage M] are not an
admission of liability.” State Farm declined to pay Bilyeu the $100,000 policy limit
under Coverage L, explaining to Cowgill that it was still investigating whether the claim
was covered by Cowgill’s policy.
       Bilyeu and his wife (collectively, the Bilyeus) then sued Cowgill for damages on
theories of negligence and negligent infliction of emotional distress. State Farm agreed
to defend Cowgill against the Bilyeus’ lawsuit, but reaffirmed that it was still reserving
its right not to indemnify Cowgill for any damages verdict. Because State Farm was
reserving its right not to indemnify him, it offered to fund Cowgill’s retention of
independent counsel as required by San Diego Federal Credit Union v. Cumis Ins.
Society, Inc. (1984) 162 Cal. App. 3d 358, but Cowgill waived his right to so-called
“Cumis counsel” in writing. Before trial began, State Farm sent Cowgill a letter that for
the third time expressly reserved its right not to indemnify him.
       The matter proceeded to a jury trial. The judge instructed the jury on self-defense
and defense of another. The jury rejected those defenses, found Cowgill liable under
both theories, and awarded $14,191,527 in damages to Bilyeu and $3,000,000 in damages
to his wife. The Bilyeus consented to a reduced damages award of $6,303,597.32 to
Bilyeu and $1.25 million to his wife in lieu of a new trial, and this Court affirmed the
verdict and reduced damages award.
       E.     State Farm denies indemnity
       After Cowgill’s criminal conviction was upheld on appeal and became final, State
Farm determined that Cowgill was not entitled to indemnity under his policy. Relying on
Cowgill’s admission that he “struck” Bilyeu and the two juries’ rejection of Cowgill’s
claim of self-defense and defense of another, State Farm explained that the Bilyeus’
claim was not covered by the policy because it was not an “accident[al]” “occurrence”
and because it was an excluded, “intentional” act.
II.    Procedural History


                                             5
       Cowgill assigned his claim against State Farm to the Bilyeus.
       In the operative second amended complaint, the Bilyeus sued State Farm on behalf
of Cowgill for (1) breach of its contractual promise to indemnify, and (2) breach of the
implied covenant of good faith and fair dealing, including claims for bad faith refusal to
accept a reasonable settlement within policy limits, bad faith failure to properly
investigate, and bad faith breach of the duty to inform. In the same complaint, the
Bilyeus also sued State Farm directly as a judgment creditor.3
       The Bilyeus and State Farm filed competing motions for summary judgment or
summary adjudication. The trial court granted State Farm’s motion and denied the
Bilyeus’.
       After the trial court entered judgment for State Farm and denied the Bilyeus’
postjudgment motion for a new trial, the Bilyeus filed this timely appeal.
                                       DISCUSSION
       A trial court may grant summary judgment or summary adjudication upon a
showing “that there is no triable issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” (Code Civ. Proc., § 437c, subd. (c); Albert
v. Mid-Century Ins. Co. (2015) 236 Cal. App. 4th 1281, 1289 (Albert).) The moving party
bears the initial burden of showing that the opposing party cannot establish “[o]ne or
more of the elements of [its] cause of action” or by showing a valid affirmative defense.
(Code Civ. Proc., § 437c, subds. (o) & (p)(2).) If that burden is met, the “burden shifts”
to the opposing party “to show that a triable issue of one or more material facts exists as
to that cause of action or [an affirmative] defense.” (Id., subd. (p)(2).) “‘There is a
triable issue of material fact if, and only if, the evidence would allow a reasonable trier of
fact to find the underlying fact in favor of the party opposing the motion in accordance
with the applicable standard of proof.’” (Burgueno v. Regents of University of California
(2015) 243 Cal. App. 4th 1052, 1057, quoting Aguilar v. Atlantic Richfield Co. (2001)



3     The Bilyeus also brought a derivative claim for legal malpractice, but
subsequently dismissed that claim.

                                              6
25 Cal. 4th 826, 850.) We review a trial court’s grant of summary judgment de novo, and
“[o]ur review of the interpretation of an insurance contract on undisputed facts is also de
novo.” (Albert, at p. 1289.)
I.     Breach of Contract
       To prevail on a claim for breach of contract, a plaintiff must prove “(1) the
existence of the contract, (2) plaintiff’s performance or excuse for nonperformance,
(3) defendant’s breach, and (4) the resulting damages to the plaintiff.” (Oasis West
Realty, LLC v. Goldman (2011) 51 Cal. 4th 811, 821.) Because State Farm provided
Cowgill a defense to the Bilyeus’ lawsuit, we are concerned only with whether State
Farm breached its duty to indemnify Cowgill, not whether it breached its duty to defend
him. (See McMillin Companies, LLC v. American Safety Indemnity Company (2015)
233 Cal. App. 4th 518, 534-535 [damages for breach of duty to defend is the cost of the
defense incurred in litigation].) This is significant because the duty to defend turns on
whether a claim may potentially be covered by the terms of an insurance policy, while the
duty to indemnify turns on whether the claim is actually covered those terms. (Hartford
Casualty Ins. Co. v. Swift Distribution, Inc. (2014) 59 Cal. 4th 277, 287 (Hartford).) In
examining the terms of an insurance policy, we start with the policy’s plain language and
give effect to the “‘clear and explicit’ meaning of [the contract’s] provisions, interpreted
in their ‘ordinary and popular sense,’ unless ‘used by the parties in a technical sense or a
special meaning is given to them by usage.’” (MacKinnon v. Truck Ins. Exchange (2003)
31 Cal. 4th 635, 647-648, quoting Civ. Code, § 1644; see generally Waller v. Truck Ins.
Exchange, Inc. (1995) 11 Cal. 4th 1, 18 (Waller); Civ. Code, §§ 1638 & 1639.) We
independently interpret a contract’s meaning. (MacKinnnon, at p. 647.)
       In this case, Cowgill’s conduct is not covered by the plain terms of his policy.
Coverage L of the policy reaches “bodily injury . . . caused by an occurrence,” and the
policy defines “occurrence” as an “accident . . . which results in . . . bodily injury.”
Although the policy does not define the term “accident,” California law supplies a default
definition that is read into every liability policy lacking its own, unique definition.
(Delgado v. Interinsurance Exchange of Automobile Club of Southern California (2009)


                                               7
47 Cal. 4th 302, 308 (Delgado) [the “‘common law construction of the term “accident”
becomes part of the policy’”].) California law provides that “[i]n the context of liability
insurance, an accident is ‘“‘an unexpected, unforeseen, or undesigned happening or
consequence from either a known or an unknown cause.’”’ [Citations.]” (Ibid.) “‘An
intentional act is not an “accident.”’” (Albert, supra, 236 Cal.App.4th at pp. 1290-1291;
Delgado, at pp. 311-312 [“an injury-producing event is not an ‘accident’ . . . when all of
the acts, the manner in which they were done, and the objective accomplished occurred as
intended by the actor”]; Fire Ins. Exchange v. Superior Court (2010) 181 Cal. App. 4th
388, 392 [“‘Accident’ is given a commonsense interpretation that it is an unintentional,
unexpected, chance occurrence”].)
       Cowgill’s conduct was not an “accident.” Cowgill frankly admitted that he did
precisely what he intended to do: He struck Bilyeu in the face. This act was intentional.
Although Cowgill asserted that he undertook this intentional act in self-defense or in
defense of his daughter, two juries—the criminal jury that heard the assault charges
against him and the civil jury that awarded the Bilyeus $6.3 million—specifically and
necessarily found that Cowgill did not reasonably act in self-defense. These jury findings
are binding. (State Farm Fire & Casualty Co. v. Dominguez (1982) 131 Cal. App. 3d 1, 6
(Dominguez) [criminal jury’s rejection of self-defense is binding in later insurance
coverage dispute, and precludes coverage].) And although neither jury made a finding as
to whether Cowgill acted in self-defense unreasonably, our Supreme Court in Delgado
held that “an insured’s unreasonable belief in the need for self-defense does not turn the
resulting purposeful and intentional act of assault and battery into ‘an accident’ within [a]
policy’s coverage clause.” (Delgado, supra, 47 Cal.4th at p. 317.)
       The Bilyeus level six attacks at this analysis. First, they argue that an insured’s
acts in self-defense—whether they be reasonable or unreasonable—are deemed not to be
“intentional.” For support, they cite Mullen v. Glens Falls Ins. Co. (1977) 73 Cal. App. 3d
163. To be sure, Mullen held that “injuries resulting from acts committed by an insured
in self-defense”—“even if [the insured] exceeded the reasonable bounds of self-
defense”—“are not ‘intended’ or ‘expected’ within the meaning of those terms as


                                              8
customarily used in an exclusionary clause.” (Id. at pp. 170-171; see also Gray v. Zurich
Insurance Co. (1966) 65 Cal. 2d 263, 277 [same].) But Mullen and Gray—the decision
on which Mullen relies—were interpreting an exclusion to an insurance policy, not the
policy’s coverage in the first place. This is a critical distinction because an insurance
policy’s exclusionary clauses, unlike its coverage clauses, must be “strictly construed”
against the insurer. (E.M.M.I. Inc. v. Zurich American Ins. Co. (2004) 32 Cal. 4th 465,
471.) Indeed, in holding that an insured’s unreasonable acts of self-defense did not
qualify as an “accident” (and thus an “occurrence”) under a policy’s coverage clause, our
Supreme Court in Delgado specifically distinguished Gray and its progeny on this very
basis: “Gray and the cases that have cited it pertained to the question of unreasonable use
of force or unreasonable self-defense in the context of an insurance policy’s exclusionary
clauses, not as here in the context of a policy’s coverage clause.” (Delgado, supra,
47 Cal.4th at p. 313, original italics.) Because we conclude that Cowgill’s acts do not fall
within the terms of his policy’s Coverage L provision, we have no need to consider
whether those acts also fit within the policy’s exclusions from Coverage L. (Vasilenko
v. Grace Family Church (2016) 248 Cal. App. 4th 146, 158 [“we may affirm the grant of
summary judgment on any ground properly raised below”].) Accordingly, the authority
the Bilyeus urge upon us is irrelevant.
       Second, the Bilyeus argue that the prior juries’ rejection of Cowgill’s claim of
reasonable self-defense are not binding in this dispute because those prior juries rejected
self-defense in the context of trials involving battery (in the criminal trial) and negligence
(in the civil trial), not in the context of a contract-based insurance action. Collateral
estoppel only applies where, among other things, the “same issue” was actually litigated
and necessarily decided in a prior proceeding between the same parties or persons in
privity with them. (Pacific Lumber Co. v. State Water Resources Control Bd. (2006)
37 Cal. 4th 921, 943; Hernandez v. City of Pomona (2009) 46 Cal. 4th 501, 511.)
However, there is no question that the same issue of self-defense was litigated in the two
prior matters. (Cf. Allstate Ins. Co. v. Overton (1984) 160 Cal. App. 3d 843, 847-848
[conviction of misdemeanor battery, which required a finding of “the least touching,” is


                                               9
not a determination of bodily injury or of intentional contact].) The context in which the
issue was decided does not matter. (Accord, Dominguez, supra, 131 Cal.App.3d at pp. 5-
6 [jury’s rejection of self-defense in a homicide case is binding in a subsequent insurance
dispute].) The Bilyeus do not get a third bite at that apple.
       Third, the Bilyeus contend that our analysis leads to a result at odds with Gonzalez
v. Fire Ins. Exchange (2015) 234 Cal. App. 4th 1220 and Barks v. CastlePoint Nat’l Ins.
Co. (C.D.Cal. Mar. 26, 2014, No. SACV 13-00954 DOC(EX)) 2014 U.S.Dist. LEXIS
43447. Gonzalez held that an insurance company had a duty to defend under an
insurance policy that covered intentional acts. (Gonzalez, at p. 1236.) Barks held that an
insurance company had a duty to defend under an insurance policy covering only
“accident[al]” “occurrence[s],” but where it was unclear whether the insured’s act in
building a house in violation of a height restriction was intentional or accidental. (Barks,
at pp. 16-17.) This case involves whether an insurance company has a duty to indemnify
under a policy that covered only “accidents” and after two juries found the insured’s acts
to be intentional and not in self-defense. Gonzalez and Barks are inapt.
       Fourth, the Bilyeus assert that Cowgill may have intended to strike Bilyeu in the
face but never intended to injure him as greatly as he did. This argument is without
merit. “When an insured intends the acts resulting in the injury or damage, it is not an
accident ‘merely because the insured did not intend to cause injury. The insured’s
subjective intent is irrelevant.’” (Albert, supra, 236 Cal.App.4th at p. 1291; see also State
Farm General Ins. Co. v. Frake (2011) 197 Cal. App. 4th 568, 579-580 [“the term
‘accident’ refers to the insured’s conduct, rather than the unintended consequences of that
conduct”].)
       Fifth, the Bilyeus contend that State Farm should be estopped from refusing to
indemnify Cowgill because (1) State Farm provided a defense to Cowgill in the Bilyeus’
civil lawsuit, and (2) they gave Bilyeu a $1,000 check under Coverage M. The Bilyeus’
first argument misunderstands the difference between an insurer’s duty to defend and its
duty to indemnify. As alluded to above, the former attaches whenever there is “potential”
for liability at the outset of litigation, while the latter attaches only if there is actual


                                                10
liability under the terms of the policy at the conclusion of litigation. (Hartford, supra,
59 Cal.4th at p. 287.) Because of these differences, “‘[a]n insurer may have a duty to
defend even when it ultimately has no obligation to indemnify.’” (Ibid.) Thus, an
insurer’s decision to fulfill its duty to defend does not automatically estop it from
disputing its duty to indemnify. As long as the insurance company expressly reserves its
right to contest its duty to indemnify later and provides its insured with the opportunity to
obtain Cumis counsel, there is no estoppel. (J. C. Penney Casualty Ins. Co. v. M. K.
(1991) 52 Cal. 3d 1009, 1019; Michaelian v. State Comp. Ins. Fund (1996)
50 Cal. App. 4th 1093, 1108 [“Our state’s law has long recognized that a liability insurer
can, by appropriate action, provide its insured a defense without waiving its claim of
noncoverage of the policy”].) Here, State Farm expressly reserved its rights in writing on
at least three occasions and offered Cowgill Cumis counsel, an offer he rejected. The
Bilyeus contend that State Farm’s reservation of rights was not sufficiently “direct and
forthright,” but State Farm’s repeated statements that it was “specifically reserving its
right to deny defense or indemnity” coupled with its explanation of why it felt the policy
might not apply are plainly understandable. Along the same lines, State Farm’s payment
of $1,000 to Bilyeu does not estop State Farm because it expressly stated in both
Cowgill’s policy itself and in the letter to Bilyeu accompanying the check that its
payment under Coverage M was “not an admission of liability.” (See Malinski
v. Wegman’s Nursery & Landscaping, Inc. (1980) 102 Cal. App. 3d 282, 291 [“a carrier
making an advance payment under a medical payment provision, applicable ‘irrespective
of legal liability of the insured’ (Ins. Code, § 108, subd. (b)(1)), obviously does not
thereby in any sense acknowledge ‘legal liability of the insured’”].)
       Lastly, the Bilyeus contend that Cowgill’s policy does not define the term
“accident,” does not specify that a criminal conviction may constitute proof of a willful
act or proof that self-defense does not apply, does not define “self-defense” or “defense




                                             11
of others,” and argues that these ambiguities must be construed against State Farm.4 As
noted above, however, California law supplies a definition of “accident” that is read into
any policy lacking its own definition. (Delgado, supra, 47 Cal.4th at p. 308.) What is
more, Dominguez’s holding that a criminal jury’s rejection of an insured’s defense of
self-defense is binding in a subsequent insurance dispute defeats the Bilyeus’ contention
that these ancillary terms must be defined in the policy itself. (Dominguez, supra,
131 Cal.App.3d at pp. 5-6.)
II.    Breach of the Covenant of Good Faith and Fair Dealing
       To prevail on a claim that an insurance company has breached the implied
covenant of good faith and fair dealing, “an insured must show [(1)] that benefits were
due under the policy, and [(2)] that the[se] benefits were withheld without proper cause.”
(Benavides v. State Farm General Ins. Co. (2006) 136 Cal. App. 4th 1241, 1250
(Benavides).) The threshold requirement that benefits be due under the policy reflects the
fact that breach of the implied covenant is an “auxiliary” and “supplemental” claim that
flows from a breach of the insured’s “primary right to receive the benefits of his
[insurance] contract.” (Love v. Fire Ins. Exchange (1990) 221 Cal. App. 3d 1136, 1153
(Love); Behnke v. State Farm General Ins. Co. (2011) 196 Cal. App. 4th 1443, 1469;
accord, Waller, supra, 11 Cal.4th at p. 36.)
       Because, as we have concluded above, State Farm has no contractual duty to
indemnify Cowgill, the Bilyeus’ auxiliary bad faith denial claims under the implied
covenant of good faith and fair dealing necessarily fail. (See San Diego Housing Com.
v. Industrial Indemnity Co. (1998) 68 Cal. App. 4th 526, 544 [“Where a breach of contract
cannot be shown, there is no basis for a finding of breach of the covenant” of good faith
and fair dealing]; Kransco v. American Empire Surplus Lines Ins. Co. (2000) 23 Cal. 4th
390, 408 [“without coverage there can be no liability for bad faith on the part of the
insurer”]; Love, supra, 221 Cal.App.3d at p. 1153 [same].) This is true with respect to



4      The Bilyeus also argue that the terms “willful” and “malicious” are undefined, but
these terms are contained in the exclusionary clause that we have no occasion to apply.

                                               12
claims of bad faith refusal to accept reasonable settlements (DeWitt v. Monterey Ins. Co.
(2012) 204 Cal. App. 4th 233, 250 [“an ‘insurer has a duty to accept a reasonable
settlement offer only with respect to a covered claim’”]), bad faith failure to conduct a
proper investigation (Benavides, supra, 136 Cal.App.4th at p. 1250 [“If the insurer’s
investigation—adequate or not—results in a correct conclusion of no coverage, no tort
liability arises for breach of the implied covenant”]), and bad faith breach of the duty to
inform its insured (see Jones v. Grewe (1987) 189 Cal. App. 3d 950, 955).
III.   Judgment Creditor Claim
       Because the Bilyeus can only collect against State Farm if State Farm is liable to
Cowgill under the policy, our conclusions that State Farm has no liability to Cowgill
disposes of the Bilyeus’ judgment creditor claim.
                                      DISPOSITION
       The judgment is affirmed. State Farm is entitled to its costs on appeal.

       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                         _______________________, J.
                                                         HOFFSTADT
We concur:


_______________________, P. J.
BOREN


_______________________, J.
CHAVEZ




                                             13